



EXHIBIT “E”

ESCROW AGREEMENT




THIS ESCROW AGREEMENT (“Agreement”) is made as of January 15, 2008, by and
between (the “Placement Agent”); Viscorp, Inc., a Delaware corporation (the
“Issuer”) and Leser, Hunter, Taubman & Taubman with offices at 17 State Street,
Suite 1610, New York, New York 10004 (the “Escrow Agent”).




W I T N E S S E T H:




WHEREAS, pursuant to the Placement Agreement dated as of December 15, 2007 (the
“Placement Agreement”), a copy of which is attached hereto as Exhibit A and
incorporated herein by reference, the Issuer has agreed to pay certain fees and
expenses of the Placement Agent in connection with a Financing (as defined in
the Placement Agreement).




WHEREAS, the Issuer and the Placement Agent have requested that the Escrow Agent
receive the proceeds of a Financing or Financings (the “Escrow Funds”) into
escrow and distribute such Escrow Funds to the Issuer and the Placement Agent
pursuant to the terms of this Agreement and the Placement Agreement.




NOW, THEREFORE, in consideration of the covenants and mutual promises contained
herein and other good and valuable consideration, the receipt and legal
sufficiency of which are hereby acknowledged and intending to be legally bound
hereby, the parties agree as follows:




I. ARTICLE 1

TERMS OF THE ESCROW




1.1

 The parties hereby agree to have Leser, Hunter, Taubman & Taubman act as Escrow
Agent whereby the Escrow Agent shall receive the Escrow Funds in escrow and
release the same as set forth in this Agreement.  Any capitalized terms not
defined herein shall have the meaning ascribed to them in the Placement
Agreement.




1.2

The Escrow Agent shall hold the Escrow Funds until such time as the Issuer and
the Placement Agent shall determine to hold a closing, at which time the Escrow
Agent shall release the Escrow Funds to the Issuer less any fees or expenses due
to the Placement Agent pursuant to the Placement Agreement or as otherwise
directed by the Issuer and the Placement Agent in a joint written instruction to
the Escrow Agent.  In any event, the parties will confirm the amounts to be
distributed to the Issuer and the Placement Agent or such other parties as they
may jointly direct in a written closing statement directed to the Escrow Agent.




1.3

This Agreement may be altered or amended only with the written consent of all of
the parties hereto.  Should the Issuer or the Placement Agent attempt to change
this Agreement in a manner, which, in the Escrow Agent’s discretion, shall be
undesirable, the Escrow Agent may resign as Escrow Agent by notifying the Issuer
and the Placement Agent in writing five days in advance.  In the case of the
Escrow Agent’s resignation or removal




2







--------------------------------------------------------------------------------



have been signed or presented by the proper party or parties.  The Escrow Agent
shall not be personally liable for any act the Escrow Agent may do or omit to do
hereunder as the Escrow Agent while acting in good faith, and any act done or
omitted by the Escrow Agent pursuant to the advice of the Escrow Agent's
attorneys-at-law shall be conclusive evidence of such good faith.




1.7

The Escrow Agent is hereby expressly authorized to disregard any and all
warnings given by any of the parties hereto or by any other person or
corporation, excepting only orders or process of courts of law and is hereby
expressly authorized to comply with and obey orders, judgments or decrees of any
court.  In case the Escrow Agent obeys or complies with any such order, judgment
or decree, the Escrow Agent shall not be liable to any of the parties hereto or
to any other person, firm or corporation by reason of such decree being
subsequently reversed, modified, annulled, set aside, vacated or found to have
been entered without jurisdiction.




1.8

The Escrow Agent shall not be liable in any respect on account of the identity,
authorities or rights of the parties executing or delivering or purporting to
execute or deliver the Agreement or any documents or papers deposited or called
for hereunder.




1.9

If the Escrow Agent reasonably requires other or further documents in connection
with this Agreement, the necessary parties hereto shall join in furnishing such
documents.




1.10

It is understood and agreed that should any dispute arise with respect to the
delivery and/or ownership or right of possession of the Escrow Funds held by the
Escrow Agent hereunder, the Escrow Agent is authorized and directed in the
Escrow Agent's sole discretion (a) to retain in the Escrow Agent's possession
without liability to anyone all or any part of said Escrow Funds until such
disputes shall have been settled either by mutual written agreement of the
parties concerned or by a final order, decree or judgment of a court of
competent jurisdiction after the time for appeal has expired and no appeal has
been perfected, but the Escrow Agent shall be under no duty whatsoever to
institute or defend any such proceedings or (b) to deliver the Escrow Funds and
any other property and documents held by the Escrow Agent hereunder to a state
or federal court having competent subject matter jurisdiction and located in the
State of New York in accordance with the applicable procedure therefor.




ARTICLE 2

MISCELLANEOUS




2.1  

No waiver of any breach of any covenant or provision herein contained shall be
deemed a waiver of any preceding or succeeding breach thereof, or of any other
covenant or provision herein contained.  No extension of time for performance of
any obligation or act shall be deemed any extension of the time for performance
of any other obligation or act.




2.2

This Agreement shall be binding upon and shall inure to the benefit of the
permitted successors and assigns of the parties hereto.




2.3

This Agreement is the final expression of, and contains the entire agreement
between, the parties with respect to the subject matter hereof and supersedes
all prior understandings with respect thereto.  This Agreement may not be
modified, changed,




3







--------------------------------------------------------------------------------



supplemented or terminated, nor may any obligations hereunder be waived, except
by written instrument signed by the parties to be charged or by its agent duly
authorized in writing or as otherwise expressly permitted herein.




2.4

Whenever required by the context of this Agreement, the singular shall include
the plural and masculine shall include the feminine.  This Agreement may be
executed in two or more counterparts, all of which taken together shall
constitute one instrument.  Execution and delivery of this Agreement by exchange
of facsimile copies bearing the facsimile signature of a party shall constitute
a valid and binding execution and delivery of this Agreement by such party.
 Such facsimile copies shall constitute enforceable original documents.




2.5

The parties hereto expressly agree that this Agreement shall be governed by,
interpreted under, and construed and enforced in accordance of the laws of the
State of New York. The parties agree that any dispute arising under or with
respect to or in connection with this Agreement, whether during the term of this
Agreement or at any subsequent time, shall be resolved fully and exclusively in
the federal or state courts resident in New York County, New York.

   

2.6

Any notice, demand, request, waiver or other communication required or permitted
to be given hereunder shall be in writing and shall be effective (a) upon hand
delivery by telex (with correct answer back received), telecopy or facsimile at
the address or number designated below (if delivered on a business day during
normal business hours where such notice is to be received), or the first
business day following such delivery (if delivered other than on a business day
during normal business hours where such notice is to be received) or (b) on the
second business day following the date of mailing by express courier service,
fully prepaid, addressed to such address, or upon actual receipt of such
mailing, whichever shall first occur.  The addresses for such communications
shall be:

If to the Issuer:

Viscorp, Inc.

627 Nevin Avenue

Sewickley, Pennsylvania 15143

Attn: Charles Driscoll

Tel. No.:

Fax No.:  

  

If to the Placement Agent:

 

  



4







--------------------------------------------------------------------------------



If to the Escrow Agent:

Leser, Hunter, Taubman & Taubman

17 State Street, Suite 1610

New York, New York 10004

Attention: Louis Taubman

Tel No.: (212) 732-7184

Fax No.: (212) 202-6380

  

Any party hereto may from time to time change its address for notices by giving
at least ten (10) days written notice of such changed address to the other party
hereto.




2.7

By signing this Agreement, the Escrow Agent becomes a party hereto only for the
purpose of this Agreement; the Escrow Agent does not become a party to the
Placement Agreement or any related agreements.




2.8

Each party acknowledges and agrees that this Agreement shall not be deemed
prepared or drafted by any one party.  In the event of any dispute between the
parties concerning this Agreement, the parties agree that any rule of
construction, to the effect that any ambiguity in the language of the Agreement
is to be resolved against the drafting party, shall not apply.




signature page follows



5







--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have executed this Escrow Agreement as of
the date first set forth above.




Executed:




Viscorp, Inc.










________________________________

By:




 










________________________________







Leser, Hunter, Taubman & Taubman

[sig.jpg]

________________________________

By: Louis Taubman, Member

















6






